EXHIBIT 10.11
[LETTERHEAD OF IMPAX LABORATORIES, INC.]
February 9, 2005
Arthur A. Koch, Jr.


OFFER OF EMPLOYMENT
Dear Art,
This letter constitutes an offer of employment for you to join Impax
Laboratories, Inc. (IMPAX) as the Senior Vice President, Finance. In this
position you will report directly to Barry R. Edwards, Chief Executive Officer.
In this position your base salary will be $4,230.76 paid weekly ($220,000.00
annually). You will be eligible to participate in the Executive Bonus Program
for Sr. Vice Presidents in which a target bonus of 45% of annual salary may be
attained. You will also receive, pending Board of Directors approval, an option
to purchase 50,000 shares of IMPAX stock. Your employment start date with IMPAX
will be no later than Monday. February 14, 2005.
The company will provide you with medical and dental insurance for you and your
eligible dependents. As a member of the executive staff you will not be required
to pay an employee contribution for these benefits. The company will also
provide you with group term life and group long term disability coverage on a
par to that which is provided to other executives. You will be eligible for
benefits on June 1, 2005. You will be eligible to participate in the 401K Plan
on July 1, 2005. As a Senior Vice President you will be eligible to participate
in the Non Qualified Deferred Compensation Plan upon hire date. You will also
receive twenty-one (21) days of Paid Time off (PTO) that accrue on a weekly
basis. You shall be entitled to participate in or receive benefits under any
other employee benefit plan made available by the company in the future to its
employees subject to, and on a basis consistent with, the terms, conditions and
overall administration of such plans.
Please note that this employment offer is contingent upon a successful
completion of a drug test and background check paid by the Company. A positive
result will mandate the rescission of this offer, unless, prior to the test, you
provide a satisfactory, professionally verified medical explanation for your use
of any drug tested for substance.
To comply with the Department of Justice Immigration and Control Act you will
need to provide documentation that supports employment eligibility within the
United States. A State issued drivers license or State issued ID card with a
picture and a Social Security card are acceptable forms of documentation. Please
bring both with you on your first day. If you need a list of other acceptable
documents please contact me. If you are interested in Payroll Direct Deposit,
please bring a voided check or savings account document with you as well.
Your employment is at will. According, either you or the company can terminate
the employment relationship at any time, with or without advance notice. This
offer does not constitute any promise or

 



--------------------------------------------------------------------------------



 



obligation of any duration of employment nor severance package. If this offer is
acceptable, please return the signed original document to me immediately by
confidential fax at 215 807-0230.
As a final note, we believe that you will contribute to the company’s overall
success and that IMPAX will provide you the career environment and opportunities
that you seek. We look forward to welcoming you to the IMPAX team. If you have
any questions please contact me at 215 289-2220 x 1721.
Sincerely,
/s/ Lou Ann Carroll
Lou Ann Carroll
Associate Director, Human Resources
Impax Laboratories, Inc.
cc: Barry R. Edwards
Accepted by

             
 
   
 
   
/s/ Arthur A. Koch, Jr.
Arthur A. Koch, Jr.
    Date: 
February 10, 2005
   

 